F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          DEC 19 2000

                                  TENTH CIRCUIT                      PATRICK FISHER
                                                                              Clerk


 JOHN HENRY JAMES,

          Petitioner-Appellant,

 v.
                                                       No. 00-1267
                                                   (D.C. No. 99-Z-2464)
 GENE ATHERTON, Warden; JOHN
                                                        (Colorado)
 W. SUTHERS, Dir. DOC;
 ATTORNEY GENERAL OF THE
 STATE OF COLORADO ,

          Respondents-Appellees.



                         ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, EBEL, and BRISCOE, Circuit Judges.


      John Henry James was convicted in 1994 of murdering a fellow inmate and

sentenced to life in prison. He filed this pro se petition under 28 U.S.C. § 2254

raising numerous challenges to his conviction. The district court dismissed the


      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
action on two grounds, holding that Mr. James had failed to exhaust his state

remedies and that his application was barred under the one-year limitation period

imposed by 28 U.S.C. § 2244(d). We conclude that his action is time-barred. We

therefore deny his application for a certificate of appealability and his motion to

proceed in forma pauperis, 1 and dismiss his appeal. 2

      The one-year limitation period at issue here was added by the Antiterrorism

and Effective Death Penalty Act (AEDPA), which took effect on April 24, 1996.

Mr. James filed his section 2254 petition in December, 1999, and it is therefore

subject to the AEDPA provisions. Under AEDPA, a person in custody pursuant

to a state court judgment must file an application for relief pursuant to 28 U.S.C.

§ 2254 within one year from the date that “the judgment becomes final by

conclusion of direct review or the expiration of the time for seeking such review.”

28 U.S.C. § 2244(d)(1)(A). 3

      1
        A certificate of appealability will not issue unless a petitioner makes a
substantial showing of the denial of a constitutional right. See 28 U.S.C. §
2254(c)(2). An applicant cannot proceed in forma pauperis if his appeal is not
taken in good faith because he has not shown a reasoned, nonfrivolous argument
on the law and the facts in support of the issue raised on appeal. See Caravalho
v. Pugh, 177 F.3d 1177, 1179 (10th Cir. 1999).
      2
       Mr. James filed a “Motion Requesting Composition of the Record on
Appeal.” The entire record was forwarded to us by the district court. Therefore
Mr. James’ motion is moot.
      3
       Section 2244(d)(1) provides in its entirety:
             A 1-year period of limitation shall apply to an application for a
      writ of habeas corpus by a person in custody pursuant to the

                                         -2-
      Mr. James was convicted on August 24, 1994, and the state supreme court

denied certiorari review of his direct appeal on May 19, 1997. He then had ninety

days in which to seek certiorari review in the United States Supreme Court. See

Sup. Ct. R. 13.1. Thus for purposes of section 2244(d)(1)(A) his conviction

became final and his one-year period began to run on August 17, 1997. He did

not file his section 2254 petition, however, until December 15, 1999, well after

the one-year period had ended. We agree with the district court that actions Mr.

James filed after the limitation period had expired do not toll the period. 4

Accordingly, his appeal is DISMISSED.


      judgment of a State court. The limitation period shall run from the
      latest of–
              (A) the date on which the judgment became final by the
      conclusion of direct review or the expiration of the time for seeking
      such review;
              (B) the date on which the impediment to filing an application
      created by State action in violation of the Constitution or laws of the
      United States is removed, if the applicant was prevented from filing
      by such State action;
              (C) the date on which the constitutional right asserted was
      initially recognized by the Supreme Court, if the right has been newly
      recognized by the Supreme Court and made retroactively applicable
      to cases on collateral review; or
              (D) the date on which the factual predicate of the claim or
      claims presented could have been discovered through the exercise of
      due diligence.
The only provision applicable to Mr. James’ situation is section 2244(d)(1)(A).
      4
        Tolling is provided by 28 U.S.C. § 2244(d)(2), which states that “[t]he
time during which a properly filed application for State post-conviction or other
collateral review with respect to the pertinent judgment or claim is pending shall
not be counted toward any period of limitation under this section.”

                                          -3-
ENTERED FOR THE COURT
Stephanie K. Seymour
Chief Judge




 -4-